Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Applicants' amendments and arguments filed in their response dated 02/10/2021 are acknowledged; in said amendment, applicants have amended claims 12 and 24-25, cancelled claims 15-16 and 22-23. Thus, amended Claims 1-13 and 24-25 are pending in this application; Group III, claims 12 and 24-25 as it relates to SEQ ID NO: 1 and SEQ ID NO: 12 is now under consideration for examination; non-elected claims 1-11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 12 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
12 and 24-25 of the instant application as interpreted are directed to a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., any cytochrome b-glucose dehydrogenase fusion protein… (i) comprising any flavin-binding glucose dehydrogenase moiety having 70% or more amino acid sequence identity to SEQ ID NO: 1… and (ii) comprising any cytochrome b moiety having 50% or more amino acid sequence identity to SEQ ID NO: 12… . 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to 

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, there is no structure associated with function with regard to the members of a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., any cytochrome b-glucose dehydrogenase fusion protein… (i) comprising any flavin-binding glucose dehydrogenase moiety having 70% or more amino acid sequence identity to SEQ ID NO: 1… and (ii) comprising any cytochrome b moiety having 50% or more amino acid sequence identity to SEQ ID NO: 12…. 
No information, beyond the characterization of a synthetic fusion protein comprising the amino acid sequence of SEQ ID NO: 33, said fusion comprising a cytochrome b moiety of SEQ ID NO: 12 and a glucose dehydrogenase moiety of SEQ ID NO: 1 obtained from specific source and as disclosed in prior art and the method of measuring glucose with an electrode comprising said fusion protein, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides i.e., a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., any cytochrome b-glucose dehydrogenase fusion protein… (i) comprising any flavin-binding glucose dehydrogenase moiety having 70% or more amino acid sequence identity to SEQ ID NO: 1… and (ii) comprising any cytochrome b moiety having 50% or more amino acid sequence identity to SEQ ID NO: 12….
The genus of polypeptides and the encoding polynucleotides required in the claimed invention/method is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of SEQ ID NO: 1 or 12 or 33 with specific structures having the associated function/activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Applicants’ are respectfully directed to the problems associated EC Classification in the section “Transferring the EC Classification enzyme to Non-Enzyme Comparisons”; pages 101-102 and Fig. 2a)-b), highlighting the structural and functional heterogeneity based on EC Classification numbers; as the stereo-specificity, substrate-specificity and catalytic properties vary widely.
(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and conversely functionally similar molecules do not proteins having similar structure have different activities; Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, Wishart et al., (J. Biol. Chem., 1995, Vol. 270(10): 26782-26785) teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
	As stated above, no information beyond the characterization of a synthetic fusion protein comprising the amino acid sequence of SEQ ID NO: 33, said fusion comprising a cytochrome b moiety of SEQ ID NO: 12 and a glucose dehydrogenase moiety of SEQ ID NO: 1 obtained from specific source and as disclosed in prior art and the method of measuring glucose with an electrode comprising said fusion protein, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and the encoding polynucleotides in the claimed method. As the claimed genera of polypeptides and encoding polynucleotides having widely variable structures and associated function in the claimed method, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  

Applicants’ have traversed the above 35 U.S.C. 112(a) written-description with the following arguments: (see pages 15-18 of Applicants’ REMARKS dated 02/10/2021). 
Applicants’ argue: “…Without acquiescing to the propriety of the rejections and solely to expedite prosecution of the present Application, Applicant has amended the claims as above. Further, the specification and Figures 1-1 to 1-4 as well as Figures 2 and 3 show sequence alignments and provide guidance as to which of the positions of the sequence may be modified and how… MrdGDH is a GDH from Mucor RD056860 (SEQ ID NO: 4) and has 73% overall sequence identity with MpGDH (SEQ ID NO: 1) and 90% or higher sequence identity in the homologous region (see Figure 1). That is, not only the glucose dehydrogenase from Mucor prainii, but also a glucose dehydrogenase having 73% overall sequence identity therewith, and 90% or higher sequence identity in the homologous region was demonstrated to exhibit the same properties when fused with a cytb moiety …”

Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in in the Office-action dated 08/11/2020 and additionally for the following reasons: Examiner continues to maintain that the instant application is limited to the characterization of a synthetic fusion protein comprising the amino acid sequence of SEQ ID NO: 33, said fusion comprising a cytochrome b moiety of SEQ ID NO: 12 and a glucose dehydrogenase moiety of SEQ ID NO: 1 obtained from specific source and as disclosed in prior art and the method of measuring glucose with an electrode comprising said fusion protein, and the lack of description of any additional species/variants/mutants from any source by any relevant, identifying characteristics or properties or structure-function correlation, one of skill in the art would not recognize from wild-type polypeptides from specific sources having glucose dehydrogenase moiety activity and cytochrome b moiety activity are known and assays to measure the activities are also known. However, claims as written and when given the broadest interpretation encompass a genus of polypeptides/random mutants and variants of glucose dehydrogenase moiety activity and cytochrome b moiety activity i.e., having 70% sequence identity to SEQ ID NO: 1 and 50% sequence identity to SEQ ID NO: 12 respectively and there is no structure associated with function with regard to the members of the genus of polypeptides and the speciation fails to provide any guidance regarding possession or with regard to the scope and breadth of the claims and to make and or use the invention commensurate in scope with the claims. No such information or guidance or evidence of possession is provided in the specification i.e., structure correlated to function, especially regarding variants and mutants as claimed in the instant claims 12 and 24-25. It is also well recognized in the art that the primary amino acid sequence determines the secondary and tertiary configuration (protein folding and three-dimensional structure). 
Blast analysis, rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptide. Mere alignment of known wild-type glucose dehydrogenase moiety (SEQ ID NO: 1) and cytochrome b moiety (SEQ ID NO: 12) naturally occurring structures i.e., conserved motifs in the prior art and claiming variants and mutants herein; a genera of mutated polypeptides having recited biochemical properties and substrate specificity; i.e., a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., any cytochrome b-glucose dehydrogenase fusion protein… (i) comprising any flavin-binding glucose dehydrogenase moiety having 70% or more amino acid sequence identity to SEQ ID NO: 1… and (ii) comprising any cytochrome b moiety having 50% or more amino acid sequence identity to SEQ ID NO: 12…, is not evidence of possession or enablement. 
As interpreted by the examiner and the evidence provided in the body of rejection above, cited references/scientific findings support examiner’s position, for the following reasons; (i) random mutations affect the inter or intra molecular interactions and said interactions determine the folding, 3-D configurations and affect function; and (ii) although there are homologies/known sequence identities between known wild-type/naturally-occurring glucose dehydrogenase moiety and cytochrome b moiety i.e., conserved motifs, each of the wild-type glucose dehydrogenase moiety activity and cytochrome b moiety activity has its own specificity with regards to the folding, 3-D configurations and the associated activity and will not tolerate random mutations/truncations/insertions/substitution/deletions as claimed herein the claimed method i.e., a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., any cytochrome b-glucose dehydrogenase fusion protein… (i) comprising any flavin-binding glucose dehydrogenase moiety having 70% or more amino acid sequence identity to SEQ ID NO: 1… and (ii) comprising any cytochrome b moiety having 50% or more amino acid sequence identity to SEQ ID NO: 12…. 
supra) and in the instant application there is no disclosed correlation between structure and function for any mutant or any modified glucose dehydrogenase moiety and cytochrome b moiety polypeptides (mutants/variants of SEQ ID NO: 1 or SEQ ID NO: 12), as conservation of certain motifs with remainder of the structure undefined is not necessarily a surrogate for conservation of function. 
Given this scenario, a skilled artisan needs to be provided with the specific structure associated with the function. The specification does not provide support for the full scope and breadth of the claims, thus examiner continues to hold the position the experimentation left to those skilled in the art is unnecessarily, and improperly extensive and undue. 
Examiner’s position is supported by the following scientific evidence: Guo et al., (2004) teach that the percentage of random single-substitution mutations, which inactivate a protein, using a protein 3-methyladenine DNA glycosylase as a model, is 34% and that this number is consistent with other studies in other proteins (p 9206, paragraph 4). Guo et al., (supra) further show that the percentage of active mutants for multiple mutations appears to be exponentially related to this by the simple formula (0.66)^X 100% where x is the number of mutations introduced (Table 1). Applying this estimate to the amino acid sequences of SEQ ID NO: 1 and SEQ ID NO: 12 recited in the instant application, for example; 70% sequence identity to SEQ ID NO: 1 allows up to ~193 193 X 100% or 1.5 x 10-33 % of random mutants having 70% sequence identity to amino acid residues of SEQ ID NO: 1 would be active; similarly 50% sequence identity to SEQ ID NO: 12 allows up to ~111 mutations or amino acid residue changes within the 221 amino acid residues of SEQ ID NO: 12. Thus, only (0.66)^111 X 100% or 9.3 x 10-19 % of random mutants having 50% sequence identity to amino acid residues of SEQ ID NO: 12 would be active. Current techniques in the art (i.e., high throughput mutagenesis and screening techniques) would potentially allow for finding a reasonable number of active mutants within about a hundred thousand inactive mutants. But finding a few mutants within several trillions or more (in the instant case several trillions), as in the claims to 70% and 50% sequence identity to SEQ ID NO: 1 and SEQ ID NO: 12 respectively would not be possible. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed. Such guidance has not been provided in the instant specification. Applying this estimate to the instant amino acid sequence/polypeptide, a functional equivalent thereof with 70% sequence identity to SEQ ID NO: 1 and encoding a polypeptide having the associated function/activity of glucose dehydrogenase moiety activity, and a functional equivalent thereof with 50% sequence identity to SEQ ID NO: 12 and encoding a polypeptide having the associated function/activity of cytochrome b moiety activity as recited in claims 12 and 24-25, an extremely low number of active mutants will be present among an enormously large number of inactive mutants and as such screening for these active mutants would be 
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 
Examiner would like to reiterate
“The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”
For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 12 and 24-25.
Maintained-Enablement
II. Claims 12 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a synthetic fusion protein comprising the amino acid sequence of SEQ ID NO: 33, said fusion comprising a cytochrome b moiety of SEQ ID NO: 12 and a glucose dehydrogenase moiety of SEQ ID NO: 1 obtained from specific source and as disclosed in prior art and the method of measuring glucose with an electrode comprising said fusion protein. However, specification does not reasonably provide enablement for a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., any cytochrome b-glucose dehydrogenase fusion protein… (i) comprising any flavin-binding glucose dehydrogenase moiety having 70% or more amino acid sequence identity to SEQ ID NO: 1… and (ii) comprising any cytochrome b moiety having 50% or more amino acid sequence identity to SEQ ID NO: 12…. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 12 and 24-25 are so broad as to encompass: a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., any cytochrome b-glucose dehydrogenase fusion protein… (i) comprising any flavin-binding glucose dehydrogenase moiety having 70% or more amino acid sequence identity to SEQ ID NO: 1… and (ii) comprising any cytochrome b moiety having 50% or more amino acid sequence identity to SEQ ID NO: 12…. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., any cytochrome b-glucose dehydrogenase fusion protein… (i) comprising any flavin-binding glucose dehydrogenase moiety having 70% or more amino acid sequence identity to SEQ ID NO: 1… and (ii) comprising any cytochrome b moiety having 50% or more amino acid sequence identity to SEQ ID NO: 12…. The 
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., any cytochrome b-glucose dehydrogenase fusion protein… (i) comprising any flavin-binding glucose dehydrogenase moiety having 70% or more amino acid sequence identity to SEQ ID NO: 1… and (ii) comprising any cytochrome b moiety having 50% or more amino acid sequence identity to SEQ ID NO: 12… as claimed in claims 12 and 24-25, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity and comprising an amino acid sequence having any sequence identity of undefined or unlimited structures or at least 70% sequence identity to SEQ ID NO: 1 … 50% sequence identity to SEQ ID NO: 12 … having the amino acid residue changes and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides with an enormous number of modifications in the claimed method. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics in a genus of host cells is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Applicants’ have traversed the above 35 U.S.C. 112(a) enablement with the following arguments: (see pages 18-19 of Applicants’ REMARKS dated 02/10/2021). 
Applicants’ argue: “…Applicant respectfully disagrees. Claims 15 and 16 are canceled, thus obviating the rejection as to those claims. The remaining claims are amended, as discussed above, in order to conform to the written description requirement. It is submitted that the pending claims are also fully enabled by the application as filed, for the reasons given above in the discussion of the written description requirement…”.
Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Applicants’ arguments filed on 02/10/2021 for the traversal of enablement rejection is on similar lines to the arguments presented for traversing the written-description, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the written-description rejection also applies to enablement rejection. For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 12 and 24-25.
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 12 and 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al., (US 8,716,442) and further in view of Araki et al., (US 9,493,814), Zamocky et. al., (Prot. Express. Purification., 2008, Vol. 59: 258-265) and Tan et al., (Nature Commun., 2015, Vol. 6:7542, pages 1-11; published 07/07/2015).
Takenaka et al., (US 8,716,442) disclose a fusion protein as protein electron mediator and a sensor an electrode comprising said reference fusion protein, wherein said reference fusion protein comprises a cytochrome b moiety and a glucose dehydrogenase moiety; see Abstract; Fig. 1-7; Embodiment 5, col. 4; Embodiment 11, col. 5; Embodiments 24-85, cols. 6-13; Examples 4-7, cols. 43-50 (fusion protein); and entire document..   	
However, Takenaka et al., et al., do not disclose or explicitly teach said fusion protein … (i) comprising any flavin-binding glucose dehydrogenase moiety having 70% or more amino acid sequence identity to SEQ ID NO: 1… and (ii) comprising any cytochrome b moiety having 50% or more amino acid sequence identity to SEQ ID NO: 12…”.
	Regarding claims 12 and 24-25, Araki et al., (US 9,493,814), advantageously teach, suggest and describe a Mucor sp., derived flavin-binding glucose dehydrogenase moiety, said reference flavin-binding glucose dehydrogenase moiety having low reactivity 100% sequence identity to SEQ ID NO: 1 of the instant invention (see provided sequence alignment). 
Regarding claims 12 and 24-25, the following references provide the structural and functional details regarding cytochrome b domain obtained from Myriococcum thermophilum: (i) Zamocky et. al., (Prot. Express. Purification., 2008, Vol. 59: 258-265) disclose cellobiose dehydrogenase obtained from Myriococcum thermophilum and having 100% sequence identity to SEQ ID NO: 12 of the instant invention (see provided sequence alignment); said reference discloses that the amino terminal portion of said reference cellobiose dehydrogenase comprises cytochrome b domain (amino acids 1-225; see col. 2, Discussion, page 263; and entire document); and (ii) Tan et al., (Nature Commun., 2015, Vol. 6:7542, pages 1-11; published 07/07/2015) also provide crystal structure information regarding cellobiose dehydrogenase obtained from Myriococcum thermophilum and having 100% sequence identity to SEQ ID NO: 12 of the instant invention (see provided sequence alignment) including cellobiose dehydrogenase comprises cytochrome b domain (see Abstract;  col. 1, ¶ 2, page 2; Fig. 1, page 3; Fig. 2a, page 3; col. 2, last para Discussion, page 7; and entire document).             
  Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Takenaka et al., and utilize the flavin-binding glucose dehydrogenase moiety, said reference flavin-binding glucose dehydrogenase moiety having low reactivity to D-xylose and/or maltose disclosed by Araki et al., and cytochrome b domain obtained from Myriococcum thermophilum disclosed by Zamocky et. al., and Tan et al., in the claimed fusion protein of the instant invention depending on the experimental need. Motivation to do so derives the from the fact that fusion protein are employed in various industrial settings/glucose sensor and electrode for measuring glucose, as suggested by Takenaka et al., and the combined references Takenaka et al Araki et al., Zamocky et. al., and Tan et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success).
Given this extensive teaching in prior art (Takenaka et al Araki et al., Zamocky et. al., and Tan et al.,) a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., any cytochrome b-glucose dehydrogenase fusion protein… (i) comprising any flavin-binding glucose dehydrogenase moiety having 70% or more amino acid sequence identity to SEQ ID NO: 1… and (ii) comprising any cytochrome b moiety having 50% or more amino acid sequence identity to SEQ ID NO: 12…”, as taught by the instant invention and as claimed in claims 12 and 24-25 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 12 and 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al., (US 8,716,442) and further in view of Araki et al., (US 9,493,814), Zamocky et. al., (Prot. Express. Purification., 2008, Vol. 59: 258-265) and Tan et al., (Nature Commun., 2015, Vol. 6:7542, pages 1-11; published 07/07/2015).
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments (see pages 20-22 of Applicants’ REMARKS dated 02/10/2021). 
Applicants’ argue “(A) … However, the fusion protein constructed by Takenaka is a fusion of AtGLD or AoGLD with AtCytb or AoCytb. See Takenaka at Example 5, Cols. 46 to 48. In Example 6 of Takenaka, measurement of electron donating ability from a fusion body to an electron mediator is carried out. Takenaka Col. 48, line 64, states that, "0.05-mM cytochrome C" was added to the system. In other words, apart from the fusion protein which comprises a cytb moiety, "0.05-mM cytochrome C" was externally added in Example 6 of Takenaka. This indicates that the fusion protein disclosed by Takenaka is incapable of directly transferring an electron to an electrode (in absence of such externally added electron mediator)…” 
Reply (A): Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 08/11/2020. Contrary to applicants’ arguments and assertions, the factual findings are as follows: Takenaka et al., (US 8,716,442) provide teaching, suggestion, motivation comprising and the advantages of a fusion protein as protein electron mediator and a sensor an electrode comprising said reference fusion protein, wherein said reference fusion protein comprises a cytochrome b moiety and a glucose dehydrogenase moiety; specifically Takenaka et al., clearly suggest  a method that does not require any addition of cytochrome C and applicants’ are selectively pointing to assays where said assays comprised non-fusion proteins comprising a  cytochrome b moiety and a glucose dehydrogenase moiety. Examiner would like to point to the following sections in Takenaka et al., (US 8,716,442) and reproduced below:  see Col. 42-43  

    PNG
    media_image1.png
    79
    323
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    314
    media_image2.png
    Greyscale

Col. 49

    PNG
    media_image3.png
    116
    323
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    392
    491
    media_image4.png
    Greyscale

Claim 3

    PNG
    media_image5.png
    44
    322
    media_image5.png
    Greyscale

Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 12 and 24-25 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references). Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the composition claimed herein and the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
	In addition, examiner continues to hold the position that examiner has endeavored 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Some of the Applicants' arguments are based on unexpected results by the applicants’ method (see paragraph 3 response, page 22 dated 02/10/2021). This argument is not found particularly persuasive because the evidence necessary to overcome a prima facie case of obviousness must not only be clear and convincing, but must also be commensurate in scope with the claimed subject matter. Further, it is well recognized that “unexpected” a genus of polypeptides including mutants and variants structures in the claimed method for measuring glucose and the claimed fusion protein(s), i.e., any cytochrome b-glucose dehydrogenase fusion protein… (i) comprising any flavin-binding glucose dehydrogenase moiety having 70% or more amino acid sequence identity to SEQ ID NO: 1… and (ii) comprising any cytochrome b moiety having 50% or more amino acid sequence identity to SEQ ID NO: 12…”, as taught by the instant invention and as claimed in claims 12 and 24-25. The scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980). It should be clear that the probative value of the data is not commensurate in scope with the degree of protection sought by the claims.
Applicants’ further argue “(B) … The role of the Tan reference in the alleged combination is not clear, since Tan describes “[u]sing structure-based site-directed mutagenesis, rapid kinetics analysis and molecular docking, [to] demonstrate that flavin-to- haem interdomain electron transfer (IET) is enabled by a haem propionate group and that rapid IET requires a closed CDH state in which the propionate is tightly enfolded by DH.” (Abstract)”.
Reply (B): Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 08/11/2020. Contrary to Tan et al., (Nature Commun., 2015, Vol. 6:7542, pages 1-11; published 07/07/2015) is a relevant reference that provides greater and specific details regarding structural and functional domains cytochrome b domain i.e., structural basis for electron transfer (see Abstract; col. 1-2, page 2; and entire document).
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 12 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, for written-description and enablement.
Claims 12 and 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al., (US 8,716,442) and further in view of Araki et al., (US 9,493,814), Zamocky et. al., (Prot. Express. Purification., 2008, Vol. 59: 258-265) and Tan et al., (Nature Commun., 2015, Vol. 6:7542, pages 1-11; published 07/07/2015).
Non-elected claims 1-11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Conclusion
	None of the claims are allowable. Claims 12 and 24-25 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652